..                  Case 5:18-cv-01901-EGS Document 63 Filed 11/05/19 Page 1 of 6

                                          IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                   Civil Action No# 1l. :          \I• l'\0\
     APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT PURSUANT 1
     LOCAL RULE OF CIVIL PROCEDURE 83.S.2(b)

     I. APPLICANT'S STATEMENT

               I,    David M. Oppenheim                                 the undersigned, am an attorney who is not currently admitted to
     either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this cc
     pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number                       , for the $40.00 admis
     fee.

     A.       I state that I am currently admitted to practice in the following state jurisdictions:

     see attached
     (State where admitted)          (Admission date)                 (Attorney Identification Nwnber)


     (State where admitted)          (Admission date)                 (Attorney Identification Number)


     (State where admitted)          (Admission date)                 (Attorney Identification Number)


     B.      I state that I am cu"ently admitted to practice in the following federal jurisdictions:

     see attached
     (Court where admitted)          (Admission date)                 (Attorney Identification Nwnber)


     (Court where admitted)           (Admission date)                (Attorney Identification Number)


     (Court where admitted)           (Admission date)                (Attorney Identification Number)

     C.      I state that I am at present a member ofthe aforesaid bars in good standing, and that I will demean myselfas an attorm
             this court uprightly and according to law, and that I will support and defend the Constitut/011 ofthe United States.

             I am entering my appeara11cefor                Robert W. Mauthe


                                                            s/ David M. Oppenheim
                                                            (Applicant's Signature)

                                                              10 J    J..'/ I   ~o   iq,
                                                             (Date)

                                APPLICANT'S FIRM NAME I ADDRESS I TELEPHONE NUMBER:

             Bock. Hatch, Lewis & Oppenheim, LLC
            l 34 N I ,aSallc St , Syjte I 000, Chicago II . 60602
            (P}: 312 -658-5500 I (F): 312-658-5555


     Sworn and subscribed before me this

                                                             PATRICE BROMBY
                                                              Official Seal
                                                     Notary Public - State of Illinois
                                                   My Commission Expires Jul 6, 2022
                                                                                                                             10/04
..         Case 5:18-cv-01901-EGS Document 63 Filed 11/05/19 Page 2 of 6




     David M. Oppenheim· List of Bar Memberships
     Court                                                                    Admission Date
     United States Supreme Court (Bar No. 277470)                               Nov. 1, 2010
     United States Court of Appeals for the District of Columbia               Jun. 16,2010
     Circuit
     United States Court of Appeals for the Tenth Judicial Circuit             Mar. 24, 2014
     United States Court of Appeals for the Ninth Judicial Circuit             Feb. 14, 2011
     United States Court of Appeals for the Eighth Judicial Circuit            Jan. 17,2008
     United States Court of Appeals for the Seventh Judicial Circuit            May 6, 2005
     United States Court of Appeals for the Sixth Judicial Circuit              Jul. 30, 2013
     United States Court of Appeals for the Fourth Judicial Circuit             Jan.9,2012
     United States Court of Appeals for the Third Judicial Circuit             Jan. 10,2013
     United States Court of Appeals for the Second Judicial Circuit            Oct. 15, 2014
     United States Court of Appeals for the First Judicial Circuit              Feb.8,2013
     (Bar# 1157217)
     United States District Court for the Southern District of Illinois         Jul. 19, 2016
     United States District Court for the Northern District of Illinois        Dec. 19, 2002
     United States District Court for the Eastern District of                  Aug. 20, 2012
     Wisconsin
     United States District Court for the Western District of                   Sept. 7, 2011
     Wisconsin
     United States District Court for the Eastern District of                   Jun.7,2012
     Michigan
     United States District Court for the Western District of                   Feb.4,2012
     Michigan
     United States District Court for the Northern District of Ohio            Feb.27,2014
     United States District Court for the Eastern District of                  Jan.28,2016
     Missouri (Bar #62781711L)
     State of Illinois (Bar #6278171)                                            Nov.7, 2002


                                                                          -
..           Case 5:18-cv-01901-EGS Document 63 Filed 11/05/19 Page 3 of 6




     Il. SPONSOR'S STATEMENT. MOTION AND CERTIFICATE OF SERVICE

              The undersigned member of the bar of the United States District Court for the Eastern
     District of Pennsylvania hereby moves for the admission of David M. Oppenheim                       to
     practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (01


                                                thin
     after reasonable inquiry believe) that the applicant is a member in good standing of the above-
     referenced state and federal courts and that the applicant's private and personal character is good. I
     certify that this application fonn was on                   with postage prepaid, to all interested


     ::=~b•
     Sponsor's Name
                                t:V~   Sponsor's Signature
                                                                     0&001991
                                                                  Admission date
                                                                                                                  _79_s_oo____
                                                                                                                    Attorney
                                                                                                                    Identification No.


     SPONSOR'S OFFICE ADDRESS AND TELEPHONE NUMBER:

     Shenkan Injury Lawyers, LLC

     P.O Box 7255 New Castle PA 16107

     (P): 248-562-1320




     Sworn and subscribed before me this             oavid B\UY Jr.
                                                 Notarv Pub\\c - Mich\gan
                                                     Oakland eounty o 214
                                                 MY commission exp1r;s ~~"-­
                                                Acting In the county o --

                                                                                                  -. "' . .   .
                                                                                                             .. .
                                                                           ..
                                                                                           ,,,.  - ·-   ~

                                                                                                      ...... " -._
                                                                                          ....-- ----- - .....
                                                                                                                      ·

                                                                                 .
                                                                                      .
                                                                                          .·      ...
                                                                                                                  -......_-...    ·
                                                                                                                                  ·:..
                                                                                           .. :·~-.:.. _;..,...:_: ·.
                                                                                     :.....-.:.·. ::_:. ,:.....:_... -.: .

                                                                                               -- _____... - . ....:: ·---
                                                                                       . .:.::·.·:      : ·. .:.....:.    : ...

                                                                           -,,,,,,. ·..                         . ""·: -~
                                                                                                                       .....

                                                                                     ~:· .."'-:···.,.,- . .-"':· :----......~.

                                                                                                  ...........
•   I    t    e                   Case 5:18-cv-01901-EGS Document 63 Filed 11/05/19 Page 4 of 6




                                                    IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                        CIVIL ACTION
        Robert.W. Mauthe, M.D., P.C.,+1ennsylv!lfli~__c_orporation,
        and as the representative of a class of similarly situated persons
                                         v.
             MCMCLLC,                                                                   NO. 18-1901




                                                                     CERTIFICATE QF SERVJCE

                           I declare under penalty of perjury that a copy of the application of· David M Oppenheim

                           Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevan·

                           proposed Order which, if granted, would permit such practice in this court was served as follows:



                            notification through the courts CM I ECF system.




                                  ~v~1~
                                                                                                      Richard Shenkan
                                                                                                      Name of Attorney
                                                                                                      Robert W. Mauthe, M.D., P.C.
                                     Notary Public - Michigan
                                         Oakland County
                                   My Commission Expires Oct 10')024
                                  ~cting In the Countv of IJtt#l1i,.
                                                                                                      N/4/tt@
                                                                                                      nilte'



                                                                             .   --.... ---
 Case 5:18-cv-01901-EGS Document 63 Filed 11/05/19 Page 5 of 6




                    Certificate of Admission
                     To the Bar of Illinois
 I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that



                                David Max Oppenheim


 has been duly licensed and admitted to practice as an Attorney and Counselor at
 Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11/07/2002 and is in good standing, so
far as the records of this office disclose.




                                        IN WITNESS WHEREOF, I have hereunto
                                              subscribed my name and affixed the
                                              seal of said Court, this 11th day of
                                              February, 2019.




                                                                              Clerk,
                                               Supreme Court of the State of Illinois
t   ..   ~
                        Case 5:18-cv-01901-EGS Document 63 Filed 11/05/19 Page 6 of 6



                                                                                                          APPENDIX X


                                           UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


             Robert W. Mauthe, M.D., P.C., a Pennsylvania
             corporation, individually and as the representative of a
             class of similarly situated persons,                                  Civil Action No. 18-1901


                                      Plaintiff,
                                                                                    CLASS ACTION


             v.    MCMC,LLC



                                     Defendant.




                                                                ORDER


                        AND NOW on this day of_ of _ _ _ _, 2019, it is hereby ORDERED that the

              application of       David M. Oppenheim                   _, Esquire, to practice in this court pursuant to

              Local Rule of Civil Procedure 83 .5 .2(b) is


                  _ _ _ GRANTED.

                  _ _ _ DENIED.



                                                                                                           J.
